Title: John Quincy Adams to Charles Adams, 9 June 1796
From: Adams, John Quincy
To: Adams, Charles


          
            My dear Brother
            The Hague June 9. 1796.
          
          I returned here ten days ago from England and have this day received your letter of April 24.th: brought by Mr: Rutgers. He is at Amsterdam, and when he comes this way it will give me much pleasure to see him.
          It gives me the most heartfelt satisfaction to be informed of the prosperous situation in which you are placed; of your present happiness, and future pleasing prospects, and you will not doubt of having my warmest wishes, that your fairest hopes may be realized and exceeded. The pointed contrast in which you have so forcibly and so justly stated my present situation, is felt with peculiar poignancy, at a moment when I have very recently been compelled to make a painful sacrifice of my personal wishes and feelings to the duties of my station and its indigence. I wish not to dwell upon this subject, for as long as it is within my option, to quit the office that I hold, I have no right to complain of any hardships or inconveniences annexed to its possession, I shall probably before long take my determination accordingly. My patriotism is not very deeply concerned in the case. The station of Minister Resident at the Hague may be held, and its functions performed by hundreds of others as well as by me, and in remaining here at the expence of my domestic comforts I have not even the consolation to think that my Country will reap any benefit from my privations. But as a Minister Resident and at the same time a married man, I cannot possibly support expences of absolute necessity upon my present allowance. I have therefore postponed an event, which I most anxiously wish, until I can get fairly rid of the burden of official rank.— In the course of another year I hope to make such arrangements, as will enable me to return home and follow your good example.
          In retiring from the service of the public, I shall of course abandon the subsistence it affords, and must determine upon some particular exertion of my Industry to procure a substitute for it; and the object requires the greater attention as my views will not be confined simply to my own support, but must be extended to that of a family. I shall return in all probability to my old profession, and endeavor to wear off as soon as possible the rust of disuse. But whether I shall again fix myself at Boston or attempt a settlement in a Southern State, remains for my future consideration. I have some

reason for inclining at present towards the latter of these purposes, but as the occasion does not require precipitation, I shall come to my final conclusion at my liesure.
          You have complimented me in very high terms upon the opinion entertained of my official correspondence, and I need not say that it gives me sincere pleasure to hear that it has met with approbation. In my opinion it is entitled to little more than the merit of good intentions, and my own conscience has invariably borne me ample testimony of them.
          The apparent determination of the House of Representatives in Congress to refuse the execution of the British treaty, was known in England before my departure. It produced the effect intended by those who carried it through, that is, alienation, disgust and resentment among those people in England, who are the least unfriendly to us. It will produce doubtless another effect intended, and for which I believe the particular time was chosen for the Resolutions; I mean it will prevent the delivery of the forts. I am much mistaken if the measures that had taken place, just before the date of your letter, were not concerted expressly to answer this purpose.
          That a dissolution of the Union would be the consequence of a war with Britain, I think is very probable, but the dissolution of the union is perhaps rather a subject of hope than of fear to those who are hurrying the Nation to its disgrace and calamity. If there be a frenchman who governs and conducts the party that now commands a majority, you may rest assured that neither he, nor those from whom he receives his impulse, have dispositions at all favourable to the American Union.
          My sentiments I confess are widely different. All my hopes of national felicity and glory, have invariably been founded upon the continuance of the Union. I have cherished these hopes with so much fondness, they have so long been incorporated into my ideas of public concern, that I cannot abandon them without a pang, as keen as that of a dissolving soul and body. Much as I must disapprove of the general tenor of Southern politics, I would rather even yield to their unreasonable pretensions and suffer much for their wrongs, than break the chain that binds us alltogether. For there is no one article of my political creed more clearly demonstrated to my mind than this; that we shall proceed with gigantic strides to honour and consideration and National greatness, if the union is preserved, but that if it is once broken, we shall soon divide into a parcel of petty tribes at perpetual war with one another, swayed by rival European

powers, whose policy will agree perfectly in the system of keeping us at variance with one another, and who will at the same time govern and despise the party they may respectively protect.
          The state of American politics is far from being pleasant, but in comparison with those of Europe they are still promising. The french have indeed performed an uncommonly splendid campaign in Italy, whose princes throughout its whole extent are prostrate at the feet of the Republican Directory. Never was success more complete and unqualified than has hitherto attended them, and the Armies on the Rhine it is said are impatient to imitate their example. The armistice, which has subsisted these five months terminated on the first of this month. The hostilities have already been renewed and some slight actions have occurred already, which may be considered as the prelude of more important struggles. The french are said to be in great force upon the Rhine, and the Austrians have lately been obliged to weaken themselves to recruit the shattered remains of the Imperial force in Italy.
          The commanders in chief of the last campaign on both sides have been removed, and the future Battles will be fought by Generals, who have yet a reputation to make.
          In this Country the people are waiting with as much patience as the National character can bestow, to see how they are eventually to be disposed of by the contending parties. A National Assembly has been in session these three months, the principal object of which is the formation of a new Constitution for the Batavian people. They will if I conjecture right produce a very close imitation of the French example. Federalism is very much out of favour with them; nothing but one and indivisible can suit them.
          In England the new parliament is to assemble in July. The Minister will have as large majorities to sanction his measures as he has had hitherto. He will probably not make peace even if the Emperor should. Proud in the sentiment of his superior naval force, he will set France at defiance, and contend the remainder of the day with her alone. The french on their part will point all their vengeance against Great Britain, and although far from being so terrible to an Island as to the powers on the continent acessible to the March of an Army, they will certainly be formidable foes even upon the Sea. The appearance of a speedy peace between the two Nations is far from being so probable as it was four months ago, though secret negotiations for the purpose may still be on foot.
          A conspiracy against the french Government and Constitution

with the famous Drouet, at its head, has been discovered and defeated within these few weeks. The fluctuation between Jacobins and royalists still continues, and all that can very distinctly be ascertained is, that the present Government will not be much longer lived than its predecessors.
          With my affectionate regards to Mrs: Adams, and our Sister Smith, I remain your brother.
          
            P. S. I shall at any time be ready for your bill authorized by my letter of Novr. 4 last. I suppose that before this the course of exchange has risen above par. It is no wonder that bills were so low, for nearly 300,000 £ sterling have lately been protested in London, drawn by one company, upon a single speculation. When will our Countrymen learn to grasp at less, and embrace more?
            I enclose you a short extract, which I think very curious from the uncommon force of its application to our own public affairs, at the present moment. I wish our political leaders would condescend to learn a little wisdom from the experience of others.
          
        